EXHIBIT 10.1

AMENDMENT NO. 4
TO
LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4 to Loan and Security Agreement (this“Amendment”) is entered into
this 9th day of February, 2007, by and among Silicon Valley Bank (“Bank”) and 3D
Systems Corporation, a Delaware corporation, and 3D Systems, Inc., a California
corporation (jointly and severally “Borrower”) whose address is 333 Three D
Systems Circle, Rock Hill, SC 29730.

RECITALS

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 30, 2004, as amended by that certain Amendment No. 1
to Loan and Security Agreement by and between Bank and Borrower dated as of July
22, 2005, by that certain Amendment No. 2 to Loan and Security Agreement by and
between Bank and Borrower dated as of March 30, 2006 and by that certain
Amendment No. 3 to Loan and Security Agreement by and between Bank and Borrower
dated as of January 19, 2007  (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.             Amendment to Loan Agreement.

2.1          Section 6.2 (Financial Statements, Reports, Certificates). 
Notwithstanding anything to the contrary contained under Section 6.2, Borrower
will deliver to Bank on or before February 8, 2007, the quarterly financial
statement for its fiscal quarter ended September 30, 2006 and the Compliance
Certificate with respect to the fiscal quarter ended September 30, 2006. 
Failure by Borrower to fulfill the foregoing conditions subsequent shall
constitute an Event of Default under the Loan Agreement.

1


--------------------------------------------------------------------------------


 

3.             Limitation of Amendment.

3.1          The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3          The organizational documents of Borrower delivered to Bank on
January remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

2


--------------------------------------------------------------------------------


 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.             Integration.  This Amendment, the Loan Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Amendment, the Loan Agreement and the Loan Documents
merge into this Amendment and the Loan Documents.

6.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

7.             Effectiveness.  This Amendment shall be deemed effective as of
February 1, 2007 upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, and (b) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Guaranty substantially in the form attached
hereto as Schedule 1, duly executed and delivered by each Guarantor.

[Signature page follows.]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 Silicon Valley Bank 

 

3D Systems Corporation

 

 

 

 

 

 

By:

/s/ Jack Garza

 

By:

/s/ Fred R. Jones

 

 

 

 

Name: Jack Garza

 

Name: Fred R. Jones  

 

 

 

Title: Relationship Manager

 

Title: Vice President and CFO

 

 

 

 

 

 

 

 

3D Systems, Inc

 

 

 

 

 

 

 

 

By:

/s/ Fred R. Jones

 

 

 

 

 

 

Name: Fred R. Jones

 

 

 

 

 

Title: Vice President and CFO

 

 

4


--------------------------------------------------------------------------------


 

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1.              Guarantor hereby acknowledges and confirms that it has
reviewed and approved the terms and conditions of the Fourth Amendment to Loan
and Security Agreement dated as February 9, 2007 (the “Amendment”).

Section 2.              Guarantor hereby consents to the Amendment and agrees
that the Guaranty relating to the Obligations of Borrower under the Loan
Agreement shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.

Section 3.              Guarantor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.

Dated as of February 9, 2007

GUARANTOR

3D Holdings LLC

 

 

 

 

 

By:

/s/ Fred R. Jones

 

Name:

Fred R. Jones

 

Title:

Vice President and CFO

 


--------------------------------------------------------------------------------


 

 

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1.             Guarantor hereby acknowledges and confirms that it has
reviewed and approved the terms and conditions of the Fourth Amendment to Loan
and Security Agreement dated as February 9, 2007 (the “Amendment”).

Section 2.             Guarantor hereby consents to the Amendment and agrees
that the Guaranty relating to the Obligations of Borrower under the Loan
Agreement shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.

Section 3.             Guarantor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.

Dated as of February 9, 2007

GUARANTOR

3D Systems Asia Pacific Limited

 

 

 

 

 

By:

/s/ Fred R. Jones

 

Name:

Fred R. Jones

 

Title:

Vice President and CFO

 


--------------------------------------------------------------------------------


 

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1.             Guarantor hereby acknowledges and confirms that it has
reviewed and approved the terms and conditions of the Fourth Amendment to Loan
and Security Agreement dated as February 9, 2007 (the “Amendment”).

Section 2.             Guarantor hereby consents to the Amendment and agrees
that the Guaranty relating to the Obligations of Borrower under the Loan
Agreement shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.

Section 3.             Guarantor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.

Dated as of February 9, 2007

GUARANTOR

3D Capital Corporation

 

 

 

 

 

 

 

By:

/s/ Fred R. Jones

 

Name:

Fred R. Jones

 

Title:

Vice President and CFO

 


--------------------------------------------------------------------------------